Citation Nr: 0120686	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  95 - 24 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to November 
1970, including service in the Republic of Vietnam from 
January 15, 1970, to March 20, 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1995 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

This claim was previously before the Board in September 1997, 
and was Remanded to the RO for additional development of the 
evidence, to include verifying stressors claimed by the 
veteran, obtaining additional medical evidence identified by 
the veteran, and providing a VA psychiatric examination and 
medical opinion as to the correct diagnosis of the veteran's 
psychiatric illness.  The requested development has been 
satisfactorily completed, and the case is now before the 
Board for further appellate consideration.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  

The Board's review of the record shows that the RO has 
obtained the veteran's complete service medical records, 
service administrative and personnel records, and records of 
temporary duty assignments from the National Personnel 
Records Center (NPRC); all private and VA medical evidence 
identified by the appellant; all medical evidence relied upon 
by the Social Security Administration (SSA) in granting SSA 
disability benefits to the veteran; and has twice sought 
verification of the veteran's stressor stories from the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR).  In addition, the veteran has undergone 
VA psychiatric examinations in February 1990, in March 1990, 
in January 1992, in March 1996, and in February 2000; a 
private psychiatric examination in November 1994, and has 
offered sworn testimony at a personal hearing before an RO 
Hearing Officer in September 1995. 

At the time of the rating decision of June 1995, the claimant 
and his representative were notified of that action by RO 
letter of July 3, 1995, with a copy of the rating decision, 
which notified the claimant of the issue addressed, the 
evidence considered, the adjudicative actions taken, the 
decision reached, the reasons and bases for the decision, his 
right to appeal that determination and to have a personal 
hearing, and the time limit in which to do so.  Following 
receipt of his notice of disagreement, the claimant was 
provided a statement of the case on July 12, 1995, which 
notified him of the issue addressed, the evidence considered, 
the adjudicative actions taken, the decision reached, the 
pertinent law and regulations, the reasons and bases for the 
decision, his responsibility to submit evidence to support 
his claim, and VA's obligation to assist him by obtaining 
existing VA and non-VA medical and other evidence, including 
evidence in the possession of governmental authorities, that 
is pertinent and specific to his claim.  The claimant 
perfected his appeal in July 1995, and a personal hearing was 
held before an RO Hearing Officer in September 1995.  
Thereafter, supplemental statements of the case were provided 
in February 1996, in May 1996, and in September 1996 
notifying the claimant of the issue addressed, the additional 
evidence considered, the adjudicative actions taken, the 
decision reached, and the reasons and bases for the decision.  
The veteran failed to appear for a scheduled hearing in June 
1997 before a traveling Member of the Board. 

As noted, the Board remanded the case to the RO in September 
1997 for additional development of the evidence, to include 
verifying stressors claimed by the veteran, obtaining 
additional medical evidence identified by the veteran, and 
providing a VA psychiatric examination and medical opinion as 
to the correct diagnosis of the veteran's psychiatric 
illness.  The veteran and his representative were provided 
copies of that order informing them of the information 
needed.  An RO letter of October 1997 asked the veteran to 
submit a complete medical history, together with the names, 
addresses and dates of any private or VA medical treatment 
received for an acquired psychiatric disability since service 
separation, and to complete and submit a PTSD questionnaire 
showing the names, dates, places, events, units of service, 
and other individuals involved in any stressful events.  He 
was informed that VA would request evidence identified, but 
the ultimate responsibility to obtain such evidence lay with 
him.  The veteran submitted his stressor statements, and in 
March 1998, the RO requested verification of the stressful 
events reported through the USASCRUR.  The RO again requested 
verification of the stressful events reported by the claimant 
from USASCRUR in March 1999.  Supplemental statements of the 
case, issued in December 2000 and in March 2001, notified the 
claimant of the issue addressed, the additional evidence 
considered, the adjudicative actions taken, the decision 
reached, and the reasons and bases for the decision.  In 
addition, the claimant was notified by the March 2001 
supplemental statement of the case, with attachment, of the 
enactment of the VCAA 2000, including VA's duty of 
notification to the claimant of required information and 
evidence, and its duty to assist a claimant in obtaining all 
evidence necessary to substantiate his claims.   



In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and duty to assist a claimant in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  The veteran served on active duty from July 1968 to 
November 1970, including a temporary duty (TDY) assignment in 
the Republic of Vietnam from January 15, 1970, to March 20, 
1970; he did not engage in combat against the enemy during 
active service.  

3.  The veteran's service medical records disclose that he 
was diagnosed with an acute situational reaction during 
active service in October 1970, and was administratively 
separated from service.  

4.  No acquired psychiatric disability was demonstrated or 
diagnosed during active service, on service separation 
examination, within the initial postservice year, or at any 
time prior to February 1990, when a dysthymic disorder was 
diagnosed.



5.  Diagnoses of PTSD in the veteran, first shown in August 
1994 and subsequently, are shown to be based primarily or 
exclusively upon patient history, and are not supported by a 
verified stressor.  


CONCLUSION OF LAW

An acquired psychiatric disability, including PTSD, was not 
incurred in or aggravated by active service, and the service 
incurrence of psychosis may not be presumed.  38 U.S.C.A. 
§§ 1110, 1101, 1112, 1154(b), 5107(a) (West 1991), 5103A(a)-
(d), effective November 9, 2000;  38 C.F.R. §§ 3.304(d), 
3.304(f), in effect prior to March 7, 1997;  38 C.F.R. 
§§ 3.304(d), 3.304(f), in effect on and after March 7, 1997.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991), 5103A(a)-(d), effective November 9, 2000.  The RO has 
obtained the veteran's complete service medical and 
administrative records, medical and other evidence from all 
private and VA sources identified by the veteran, and has 
twice sought verification of the veteran's stressor stories 
through the USASCRUR.  Further, he has been afforded a 
personal hearing before an RO Hearing officer in September 
1995, and he underwent comprehensive VA psychiatric 
examinations in connection with his claim in February 1990, 
in March 1990, in January 1992, in March 1996, and in 
February 2000.  On appellate review, the Board sees no areas 
in which further development might be productive.


I.  Evidentiary and Procedural History

The veteran served on active duty from July 1968 to November 
1970.  His DD Form 214 shows that his military occupational 
specialty (MOS) was Aircraft Environmental Systems 
Specialist; that he received no awards or decorations for 
valor; and that he did not receive the Purple Heart medal.  

The veteran's service medical records show that he was seen 
in the outpatient psychiatric service, Forbes Air Force Base, 
on October 6, 1970 complaining of tension, racism in the Air 
Force, and inability to cope with authority.  The clinical 
impression was psychogenic headaches, anxiety and depression, 
and he was referred to the Chaplain.  He was again seen on 
October 12, 1970 with complaints of headaches.  A report of 
psychiatric evaluation on October 23, 1970, noted the 
veteran's history of resentment of service, his feeling that 
racism was predominant in the Air Force, and his complaints 
of "unfairness" after receiving orders for another Vietnam 
assignment.  He was diagnosed as having an acute situational 
reaction manifested by an intense anger, periodic headaches, 
decrease in appetite, and fear of Caucasians.  The 
precipitating stress was identified as routine military 
duties, mild; and predisposition was shown as character and 
behavior disorder manifested by distrust of others.  It was 
stated that he had no psychiatric illness under the 
provisions of AFM 35-4, and he was recommended for 
administrative separation as unsuitable.  At the time of 
service separation examination, the veteran complained of 
frequent headaches, dizziness, nervous trouble, amnesia, 
depression, frequent trouble sleeping, excessive drinking, 
and recent loss of weight.  The report of service separation 
examination disclosed no psychiatric abnormalities, and the 
examiner stated that the veteran had no physical or mental 
defects warranting further medical evaluation.  The veteran 
was administratively discharged under honorable conditions.  

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526), received in November 
1989, made no mention of an acquired psychiatric disability.  
A report of VA psychiatric examination, conducted in 
connection with an Agent Orange (AO) herbicide claim, found 
that the veteran had no psychiatric disability.  Another VA 
psychiatric examination in March 1990 diagnosed dysthymic 
disorder, although the report disclosed no complaint, 
treatment, or findings of depression or dysthymia on 
examination.  

The veteran's application for VA disability compensation 
benefits (VA Form 21-526) for PTSD, received in December 
1991, showed no treatment for that condition during or after 
service.  A report of VA psychiatric examination in January 
1992 cited the veteran's assertions that he was an aircraft 
mechanic in service, that he served in combat for four 
months, and that he had a lot of nightmares of fighting, 
explosions, etc.  He reported no history of psychiatric 
hospitalizations.  Mental status examination revealed that 
the veteran appeared depressed, but did not feel guilty, 
hopeless or worthless, and the examiner stated that his 
depression was secondary to drug use.  The diagnosis was 
dysthymic reaction, mild to moderate.  A rating decision of 
February 1992 denied service connection for PTSD.  The 
veteran was notified in writing of that determination and of 
his right to appeal, but failed to initiate an appeal and 
that decision became final after one year.  

Another application for VA disability compensation benefits 
(VA Form 21-526) for PTSD, received in April 1994, cited 
treatment for that disability at the VAMC, Allen Park, and 
the VAMC, Battle Creek, between February and April 1994.  The 
veteran submitted lay statements from his mother, his sister, 
and an associate, dated in April 1994, each of which offered 
lay observations and conclusions as to the veteran's mental 
status and behavior prior to and following active service.  A 
rating decision of July 1994 denied service connection for 
PTSD.  The veteran was notified in writing of that 
determination and of his right to appeal, but failed to 
initiate an appeal and that decision became final after one 
year.  

In August 1994, the veteran reopened his claim for service 
connection for PTSD by submitting a letter from a VA 
physician stating that he had been admitted to the VAMC, 
Battle Creek, from July to August 1994 for PTSD.  

VA hospital summaries dated from February to March 1994, and 
from March to April 1994, show that the veteran was admitted 
for substance abuse, depression, and an organic mood 
disorder, depressive type.  A VA hospital summary dated from 
July to August 1994 shows that the veteran was admitted with 
complaints of intrusive thoughts and nightmares and 
flashbacks of Vietnam combat experiences.  The diagnoses 
included PTSD.  A VA hospital summary, dated in September 
1994, shows that the veteran was admitted with complaints of 
depression, but subsequently complained of flashbacks, vivid 
dreams, and troubled sleep, and avoiding war movies.  He 
related that his Air Force military occupational specialty 
involved him in medical evacuation air lifts, that his plane 
was shot down in Vietnam, and that he was subsequently 
discharged from service.  Mental status examination was 
normal.  The diagnosis at hospital discharge was depressive 
disorder, not otherwise specified.  

A report of private psychiatric evaluation, conducted in 
November 1994, shows that the veteran complained of 
depression, nightmares and flashbacks of Vietnam; stated that 
he was in Vietnam from 1969 to 1970; and that he was 
diagnosed with PTSD at the VAMC, Battle Creek, in 1993.  
Mental status examination was reported in detail.  The 
diagnoses were PTSD - late onset, and substance abuse in 
remission since 1994.  A report of SSA Psychiatric Review 
Technique, dated in November 1994, disclosed diagnoses of 
PTSD, substance abuse, and personality disorders.  

An SSA Disability Determination and Transmittal, dated in 
November 1994, granted SSA disability benefits to the 
veteran, effective December 31, 1993, based upon PTSD and 
personality disorders.  

A VA hospital summary, dated from December 1994 to January 
1995, shows that the veteran was admitted with complaints of 
PTSD symptoms, including nightmares, depression, suicidal and 
homicidal ideation, and flashbacks of Vietnam events, worse 
since his father's death several months previously.  He 
related that while in Vietnam, he had first been stationed 
with a mobile unit at Cam Ranh Bay, but was subsequently 
involved in hazardous duty on long range reconnaissance in 
Thailand, Cambodia and Guam.  He further stated that he 
worked on aircraft and helicopters, that he loaded AO 
herbicide on helicopters, and that he had been given a 
medical discharge from the Air Force after being diagnosed as 
schizophrenic.  He became extremely paranoid during 
hospitalization, and was treated with Navane.  The diagnoses 
at hospital discharge were PTSD and paranoid schizophrenic 
disorder.  

In a January 1995 stressor letter, the veteran stated that he 
began having problems in early 1970 after returning from 
temporary duty in Vietnam; that he was stationed at Tuy-Hoa 
Air Force Base; that he was sent there as an aircraft 
technician assigned to the 313th Combat squadron, but was 
assigned other duties, including dropping supplies and 
picking up the wounded; that his superior had him doing life-
threatening assignments; that he shot and killed a Vietnamese 
charging him with a sickle; that he saw dead bodies lined up 
the length of a football field; and that some of his friends 
were killed.  

A VA hospital summary dated from March to April 1995 shows 
that the veteran was admitted with complaints of anxiety, 
nightmares, night sweats, headaches and a frequent urge to 
destroy neighborhood cats.  He alleged that he was given a 
Medical Discharge [sic] from active service due to 
psychiatric problems.  The diagnoses included PTSD, 
polysubstance abuse in remission, and recurrent major 
depressive disorder, stable.   

An April 1995 letter from a VA physician stated, in pertinent 
part, that symptoms of PTSD had been present since the 
veteran returned from Vietnam in 1970, and could be triggered 
by loud noises, helicopters or stress.  

A rating decision of June 1995 denied service connection for 
PTSD, and the veteran submitted a timely notice of 
disagreement and subsequently perfected his appeal.  In an 
August 1995 statement, he reported treatment at the VAMC, 
Allen Park, and the VAMC, battle Creek.  

The veteran's service administrative records, received at the 
RO in June 1995, showed that the veteran's military 
occupational specialty was Environmental Systems Repairman 
(42251); that he received Protective Equipment Specialist 
training in 1968; and that he received mechanical Accessories 
& Equipment Repairman-Technician training and a General 
Subject Upgrade Course in 1969.  Those records cited TDY 
assignments to Vietnam in January 1970 and to Brazil in May 
1970, show that the veteran received the National Defense 
Service Medal (NDSM), and that he had no combat service.  His 
DD Form 214 also shows that he received the NDSM, but 
includes no indication that the veteran served in combat. 

A VA hospital summary dated in September 1995 shows that the 
veteran was admitted with complaints of increasing paranoia, 
disorientation, hyperarousal, insomnia, and hallucinations.  
Mental status examination revealed a staring, unblinking 
gaze, depression and hallucinations, and Mellaril was 
substituted for Navane.  The pertinent diagnosis was PTSD.  

A personal hearing was held in September 1995 before an RO 
Hearing Officer.  The veteran testified that he joined the 
United States Air Force after receiving a letter informing 
him that he was being drafted into the Marine Corps; that he 
received training as an Environmental Systems Technician, 
working with aircraft heating, air conditioning and 
pressurization systems, and considered himself excellent at 
his specialty; that while stationed at Forbes Air Force Base, 
Topeka, he began receiving temporary duty (TDY) assignments 
to service aircraft in different places, including Japan, 
Okinawa, Guam, Trinidad, Alaska, Vietnam, Brazil, and the 
Philippines; and that he was sent on TDY to Tuy-Hoa Air Force 
Base in Vietnam and other places for four months, but 
returned to Forbes Air Force Base after only 72 days because 
of a nervous breakdown.  

The veteran further testified that while in Vietnam, he was 
chased by white servicemen; that his life was threatened by 
an officer on the flight line; that he was assigned to 
hazardous duty where he frequently encountered firefights 
while guarding the perimeter at the south end of Tuy-Hoa Air 
Force Base; that he was assigned to medivac duty on 
helicopters, where he jumped from the aircraft and loaded 
wounded soldiers and marines aboard; that he does not 
remember the designations of the units in which he served on 
medivac helicopters; that he killed a Vietnamese woman who 
attacked him with a sickle; that while on Guam, he witnessed 
a pilot eject from an M14 aircraft [sic] while at low 
altitude and be killed; that he had a psychiatric evaluation 
after returning from Vietnam and was discharged from service; 
that he remembers unloading caskets at Tonsho Air Force Base 
[sic]; that he has since been suffering flashbacks and 
nightmares and temper tantrums; and that he is receiving SSA 
disability benefits for PTSD based solely on VA medical 
records.  The veteran's mother testified that her son was 
different after returning from Vietnam, and that he cried out 
and talked crazy during the night.  A transcript of the 
testimony is of record.  

Additional service administrative records, received at the RO 
in October 1995, include travels vouchers for the veteran's 
TDY assignments from July 1 to March 24, 1970.  Those records 
show that the veteran served on TDY at Tuy-Hoa Air Force Base 
in the Republic of Vietnam from January 15, 1970 to March 20, 
1970, a total of 65 days.  While in transit, he remained 
overnight at Anderson Air Force Base, Guam, from 7:15 p.m. on 
January 12, 1970, to 3:15 p.m. January 13, 1970.  At the time 
of service discharge, he was assigned to the 1st Field 
Maintenance Squadron (MAC) at Forbes Air Force Base, Topeka, 
Kansas.  The service medical, administrative, and temporary 
duty records contain no documentary evidence supporting the 
veteran's claim of having served in combat.  

A VA hospital summary dated from October to December 1995 
shows that the veteran was admitted with complaints of 
auditory hallucinations relating to Vietnam issues, as well 
as disorientation, drowsiness, flashbacks, paranoia, and 
hypnopompic hallucinations.  Mental status examination 
disclosed an unblinking stare, somewhat bizarre speech with 
procrastination, tangentiality and obsessing about particular 
topics, a constricted, blunted affect, and an apprehensive 
mood.  He was maintained on Mellaril and Paxil.  
Psychological testing during hospitalization revealed 
moderate to severe depression, with schizoid, avoidant, and 
passive-aggressive personality patterns, and poor self-
concept.  The pertinent diagnosis was PTSD.  

A report of VA psychiatric examination, conducted in March 
1996, cited the veteran's statement that he spent three or 
four months in Vietnam, where he stood guard duty and 
repaired aircraft; that he was discharged from service in 
1970 after a nervous breakdown caused by racism, 
discrimination, explosions, bombing, flashbacks and fear of 
death; that he worked at a funeral home for seven years after 
service separation; and that he continues to experience 
flashbacks, night sweats, paranoid thoughts, and auditory 
hallucinations.  His medications included Mellaril, Paxil, 
and Buspar, and no diagnostic tests were performed.  The 
diagnoses were PTSD; history of substance abuse, history of 
dysthymia, and history of depressive disorder, not otherwise 
specified.

A VA hospital summary dated from August to September 1996 
shows that the veteran was readmitted with complaints of 
intolerable auditory hallucinations of voices that seemed to 
be related to events in Vietnam, and recurrent paranoia, 
nightmares, and insomnia.  He related that he flew medical 
evacuation missions in Vietnam, that he was constantly under 
fire, that he had a nervous breakdown in the field, and that 
he refused to serve.  The diagnoses were PTSD and substance 
abuse.  

A rating decision of September 1996 continued the denial of 
the veteran's claim for service connection for PTSD.  

A September 1996 letter from a VA physician stated, in 
pertinent part, that symptoms of PTSD had been present since 
the veteran returned from Vietnam in 1970; and that such 
symptoms included persistent sleep disturbances, flashbacks, 
depression, loss of concentration, and hallucinations related 
to Vietnam incidents. 

The veteran failed to appear for a hearing scheduled at the 
RO in June 1997 before a traveling Member of the Board

A VA hospital summary dated from February to March 1997 cited 
the veteran's complaints of nightmares, insomnia, paranoia, 
and auditory hallucinations related to Vietnam events.  He 
related that he spent four months in Vietnam, where he flew 
medical evacuations; that he was constantly under fire; and 
that he had a nervous breakdown and refused further service.  
He was treated with Mellaril and Ativan, and discharged on 
prescriptions of Mellaril, Buspar, and Paxil.  The pertinent 
diagnosis was PTSD.  

Following the Board's remand order of September 1997, the RO 
requested additional stressor statements from the veteran, 
requested additional service medical records of the veteran 
from the NPRC, requested all medical records of the veteran 
from the VAMC, Allen Park, and the VAMC, Battle Creek, since 
service separation; submitted the veteran's DD Form 214, his 
service administrative records, his stressor statements, and 
relevant portions of the hearing transcript to the USASCRUR 
and requested verification of the veteran's claimed 
stressors; and scheduled another VA psychiatric examination 
of the veteran under the newly-revised criteria for rating 
mental disorders under  38 C.F.R. Part 4, §§ 4.125-4.130, 
effective November 7, 1996.  

A VA hospital summary dated from October to November 1997 
shows that the veteran was admitted with complaints of 
insomnia, auditory hallucinations, recent memory loss, 
depression and flashbacks about the war.  The diagnosis was 
PTSD and alcohol dependence, continuous.  

Additional stressor statements submitted by the veteran in 
January 1998, asserted that while assigned to the 313th 
Combat Support Group at Tuy-Hoa Air Base, Vietnam, in 
February and March 1970, he experienced racism; that an 
officer threatened his life and assigned him to hazardous 
duty; that he had to jump from helicopters under heavy enemy 
fire to load dead and wounded soldiers and marines; that his 
helicopter was hit near the tail section and had to make a 
near crash landing in March [1970], causing him to have a 
nervous breakdown; that he engaged in firefights on the south 
end of the base that lasted for hours and sometimes all 
night; that they counted the bodies in the morning and loaded 
nine Americans who were killed in those actions into a truck; 
that he does not remember their names; and that he had a 
nervous breakdown from the trauma he experienced and was sent 
back to the United States.

A VA hospital summary, dated from February to March 1998, 
shows that the veteran was admitted with complaints of daily 
auditory hallucinations, flashbacks, night sweats, depression 
and paranoia.  He related that he was in Vietnam for five 
months during 1969; that he was "shot down out of a 
helicopter"; and that he lost his nerve and was medivaced 
out of Vietnam.  The veteran noted that he always felt better 
when he came to the hospital for a while.  The diagnoses were 
PTSD and alcohol dependence, continuous.  A VA hospital 
summary, dated from October to November 1998, shows that the 
veteran was admitted with complaints of auditory 
hallucinations, insomnia, paranoia, depression and nightmares 
of Vietnam.  He reported recent stress when his daughter was 
involved in a car accident.  He improved on treatment with 
Mellaril, Tranzadone, Paxil, and Buspar, and was discharged 
with a diagnosis of PTSD.  

An April 1998 letter from the USASCRUR indicated that the 
agency was unable to confirm that the 313th Combat Support 
Group was stationed at Tuy Hoa Air Base from January through 
March 1970 during the period that the veteran was in the 
Republic of Vietnam.  However, a unit history of the 31st 
Tactical Fighter Wing, stationed at Tuy Hoa Air Base from 
January through March 1970, with additional data through May 
1970, was provided which cited a single mortar attack in the 
base on May 8, 1970, after the veteran had left Vietnam.  
Additional identifying information was requested by the RO 
and was forwarded to USASCRUR in March 1999.  

A VA hospital summary, dated from March to April 1999, shows 
that the veteran complained of auditory hallucinations, sleep 
disturbance, flashbacks, anger, nightmares, hyperarousal, 
irritability, paranoia, intrusive thoughts of combat 
experiences.  He was treated with psychotropic medications, 
and was discharged with a diagnosis of PTSD.  A VA hospital 
summary, dated from September to October 1999, shows that the 
veteran complained of auditory hallucinations, initial and 
middle insomnia, paranoia and nightmares.  The veteran 
related that while in the war zone in Vietnam, he lost his 
nerve after being shot down in a helicopter.  He was treated 
with Mellaril, and discharged on Mellaril, Ativan, Paxil, and 
Buspar.  The diagnosis was PTSD.  


Following the provision of additional information by the RO, 
a January 2000 letter from the USASCRUR stated that the 
enclosed extracts from Air Base Defense in the Republic of 
Vietnam 1961-1973, indicated that there were no major attacks 
on Tuy Hoa Air Base during the veteran's TDY assignment  in 
Vietnam.  In addition, an enclosed historical report from the 
31st Tactical Fighter Wing, stationed at Tuy Hoa Air Base for 
the January-March 1970 period, does not document any enemy 
attack during the period of the veteran's TDY in Vietnam.  
The USASCRUR was unable to document the helicopter incident 
asserted by the veteran without identification of the unit 
designation of the helicopter.

A report of VA psychiatric examination for PTSD, conducted in 
February 2000, cited the veteran's complaints of inability to 
sleep, frequent dreams of being chased and helicopter crashes 
in Vietnam, flashbacks and depression.  He related that he 
served in Vietnam from April through July 1970 with the 313th 
Combat Support Group; that he was an aircraft mechanic but 
worked as a hazardous duty officer eight days per month; that 
he saw a lot of killing in Vietnam but could not remember 
names or events; that he was in a helicopter crash and had to 
dive into the water and swim to safety; that while in Guam in 
1969, he saw a pilot who was killed while ejecting too low; 
that he had to shoot a Vietnamese woman who was trying to 
kill another serviceman; and that he could not remember the 
names of the friends or other servicemen he saw wounded or 
dying.  Mental status examination was normal, but the veteran 
became anxious when talking about Vietnam.  The examining 
psychiatrist diagnosed PTSD in the veteran.  In response to 
the request that he identify the verified inservice stressor 
responsible for the veteran's PTSD, the examining 
psychiatrist responded that the veteran met the criteria for 
PTSD, and that the history was to be verified by the RO.  

A VA hospital summary, dated from March to April 2000, shows 
that the veteran was admitted with complaints insomnia, 
auditory hallucinations, and paranoia.  Mental status 
examination was within normal limits.  The diagnosis was 
PTSD.  

A letter from a VA physician, dated in December 2000, stated 
that the veteran had been troubled for years by PTSD symptoms 
which included flashbacks, nightmares of Vietnam, and 
paranoia; that he related that he had not had such symptoms 
prior to being in Vietnam; and that he has required repeated 
hospitalizations in the past ten years.  

A VA hospital summary, dated in December 2000, described the 
claimant as a Vietnam combat veteran, and cited his 
complaints of recurrent, distressing nightmares and 
flashbacks of Vietnam traumas, auditory hallucinations 
consistent with combat experiences, social isolation and 
withdrawal, social detachment, restricted affect, sleep 
disturbance, hypervigilence, paranoia and irritability.  The 
veteran related that he was trained in the Air Force as an 
aircraft technician; that he served in Vietnam in 1970 and 
was involved in combat and directly under fire; and that he 
saw close friends killed in combat.  The diagnosis was PTSD.   

A June 2000 letter from the Department of the Air Force 
informed the veteran that the department had verified that he 
was entitled to the Small Arms Expert Marksmanship Ribbon, 
and to the Vietnam Service Medal based upon 30 days of 
consecutive TDY in 1970.  

In an informal hearing presentation submitted in June 2001, 
the veteran's representative cited testimony at the veteran's 
personal hearing held at the RO in September 1995, including 
the following statement:

I also witnessed a United States officer 
eject himself out of a M14 fighter in 
Guam [where the veteran said his unit was 
assigned TDY]. . . . [He] just ejected 
himself as he was taking off.  And he 
didn't have enough distance for his 
[parachute] to open up and he died.  And 
they left his body on the flight line 
about eight hours before they took him 
off.  And that was grotesque.  
Transcript, page 12.

The veteran's representative asserted that the RO had failed 
to seek verification of that incident, violating the Court's 
holding that a remand by the Court or the Board confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West,  11 
Vet. App. 268 (1998).  It was requested that the case again 
be remanded to the RO for verification of the cited stressor 
through the USASCRUR.

II.  Analysis

Prior to March 7, 1997, service connection for PTSD requires 
medical evidence establishing a clear diagnosis  of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 U.S.C.A. § 1154(b) (West 1991);  38 C.F.R. 
§ 3.304(f) (1996) 

Effective March 7, 1997, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of [the VA's Schedule for Rating Disabilities] 
i.e., in conformity with the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991);  38 C.F.R. § 3.304(f) (2000) (Amended 
to reflect the holding of  Cohen v. Brown, 10 Vet. App. 128 
(1997), effective March 7, 1997.)  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  In 
this particular case, the Board finds that the version most 
favorable to the veteran would be the revised version, which 
eliminates combat decorations as a factor in considering 
service connection for PTSD.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).  
Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d) (2000).  

The specific evidentiary standards and procedures in  
38 U.S.C.A. § 1154(b) only apply once combat service has been 
established.  In the absence of any definition of the phrase 
or its terms in any applicable statute or regulation, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran have personally taken part 
in a fight or encounter with a military foe or hostile unit 
or instrumentality.  The phrase would not apply to veterans 
who served in a general "combat area" or "combat zone" but 
did not themselves engage in combat with the enemy.  The 
issue must be resolved on a case-by-case basis, assessing the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  VAOPGCPREC 12-99 (Oct. 18, 1999).  

"Satisfactory lay or other evidence" under 38 U.S.C.A. 
§ 1154(b) means "credible evidence."  Caluza v. Brown, 
7 Vet. App. 498, 510 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996) (table).  Evidence to support a claim that a veteran 
engaged in combat may include the veteran's own statements 
and an "almost unlimited" variety of other types of 
evidence.  VA is not required to accept the veteran's 
assertion that he engaged in combat.  Gaines v. West, 11 Vet. 
App. 353 (1998).  Neither is VA required to accept statements 
or testimony which is inherently incredible.  See Samuels v. 
West, 11 Vet. App. 433 (1998).  

A veteran's engagement in combat may be established on the 
basis of evidence that the veteran received certain military 
citations.  Gaines v. West, 11 Vet. App. 353, 359 (1998) 
(citing West v. Brown, 7 Vet. App. 70, 75-76 (1994) and 
apparently based on language in M21-1, Part VI, para. 
7.46(e)-(f) (Dec. 21, 1992)).  VA would ordinarily be 
justified in concluding that certain military citations 
constitute sufficient evidence, in the absence of evidence to 
the contrary, that a particular veteran engaged in combat.  
VAOPGCPREC 12-99 (Oct. 18, 1999) (the General Counsel noted 
that the Navy CAR [created in February 1969], Medal of Honor, 
Distinguished Service Cross, Silver Star, Bronze Star, Purple 
Heart and Army CIB appeared to be awarded primarily or 
exclusively for circumstances related to combat).

A statement that the veteran engaged in a particular 
"operation" or "campaign" often would not, in itself, 
establish that the veteran engaged in combat because such 
participation may encompass both combat and non-combat 
activities.  Such evidence should be considered in relation 
to other relevant evidence and it would be improper to 
conclude that each item of evidence individually is 
insufficient to support a finding that the veteran engaged in 
combat without considering the combined effect of the entire 
evidence of record.  VAOPGCPREC 12-99 (Oct. 18, 1999).  

The requirement of  3.304(f) for "credible supporting 
evidence" means that the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor.  See Cohen v. Brown,  10 Vet. App. 128, 
137 (1997);   Moreau v. Brown,  9 Vet. App. 389, 395 (1996).  
Where the veteran did not engage in combat with the enemy, 
his lay testimony, by itself, would not be enough to 
establish the occurrence of the alleged stressor, which must 
be corroborated by independent evidence of record.  Suozzi v. 
Brown, 10 Vet. App. 307 (1997);  West v. Brown, 7 Vet. App. 
70, 76 (1994).  

In the instant appeal, there is no documentary evidence that 
the veteran served in combat during his period of TDY in the 
Republic of Vietnam from January  to March 20, 1970.  While 
the veteran received the Small Arms Expert Marksmanship 
Medal, the National Defense Service Medal, and the Vietnam 
Service Medal (for 30 consecutive days of TDY in 1970), those 
decorations are not indicative of combat service.  His 
service administrative records do not substantiate his claims 
of combat service.  

The Court has held that the Board has the duty to assess the 
credibility and weight to be given the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  Gilbert v. Derwinski,  1 Vet. App. 49, 
58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 (1991).  
For that reason, it is appropriate for the Board to consider 
the claimant's credibility, as shown by his factual 
contentions and assertions on private and VA examinations, 
evaluations, and in his sworn testimony, in light of the 
established documentary record.  

The appellant in this case has asserted that he has PTSD as a 
result of trauma sustained while serving in combat in the 
Republic of Vietnam and while on Guam.  A stressor letter 
submitted by the veteran in January 1995 asserts that in 
January 1970, he was assigned temporary duty as an aircraft 
technician with the 313th Combat Support Group at Tuy-Hoa Air 
Base, Republic of Vietnam; that he was assigned other duties 
which were life-threatening, including dropping supplies and 
picking up the wounded; that he shot and killed a Vietnamese 
charging him with a sickle; that he saw dead bodies lined up 
the length of a football field; and that some of his friends 
were killed.  

Additional stressors alleged by the veteran in January 1998 
include the assertion that while assigned to the 313th Combat 
Support Group at Tuy-Hoa Air Base, Vietnam, in February and 
March 1970, that he had to jump from helicopters under heavy 
enemy fire to load dead and wounded soldiers and marines; 
that his helicopter was hit near the tail section and had to 
make a near crash landing in March [1970], causing him to 
have a nervous breakdown; that he engaged in firefights on 
the south end of the base that lasted for hours and sometimes 
all night; that they counted the bodies in the morning and 
loaded nine Americans who were killed in those actions into a 
truck; that he does not remember their names; and that he had 
a nervous breakdown from the trauma he experienced and was 
sent back to the United States.  He has further alleged that 
while on the flight line at [Anderson AFB] Guam in 1969, he 
witnessed a United States officer eject himself out of a M14 
fighter [sic] as he was taking off and be killed. 

The veteran has otherwise alleged that he served in combat 
for four months; that his Air Force military occupational 
specialty involved him in medical evacuation air lifts; that 
he was in Vietnam from 1969 to 1970; that his plane was shot 
down in Vietnam; that he was involved in hazardous duty on 
long range reconnaissance in Thailand, Cambodia and Guam; 
that he loaded AO herbicide on helicopters; that he was given 
a medical discharge from the Air Force after being diagnosed 
as schizophrenic; that he joined the United States Air Force 
after receiving a letter informing him that he was being 
drafted into the Marine Corps; that while in Vietnam, he was 
chased by white servicemen; that he remembers unloading 
caskets at Tonsho Air Force Base [sic]; that he saw a lot of 
killing in Vietnam but could not remember names or events; 
that he was in a helicopter crash and had to dive into the 
water and swim to safety; that while in Guam in 1969, he saw 
a pilot who was killed while ejecting too low; that he had to 
shoot a Vietnamese woman who was trying to kill another 
serviceman; that he could not remember the names of the 
friends or other servicemen he saw wounded or dying; that he 
was constantly under fire; that he had a nervous breakdown in 
the field and refused to serve; that he was in Vietnam for 
five months during 1969; that he was "shot down out of a 
helicopter"; that he saw close friends killed in combat; and 
that he was in a helicopter crash and had to dive into the 
water and swim to safety.  

The veteran's service administrative records and TDY vouchers 
show that he was temporarily assigned to Vietnam from January 
15, 1970, to March 20, 1970.  It is therefore clear that his 
assertions that he served in combat for four months; that he 
was in Vietnam for five months during 1969; and that he was 
in Vietnam from 1969 to 1970 are contrary to the documentary 
record, including his service administrative and TDY records.  
While the veteran has alleged that he was assigned to 
unloading caskets at Tonsho Air Force Base [sic], there is no 
evidence that the veteran was assigned to graves registration 
or other related duties at the location indicated or 
elsewhere.  

The Board notes that anecdotal evidence, including the deaths 
of individual civilians, or stressor stories without names, 
dates, and unit assignments, cannot be verified by the 
USASCRUR, and that the veteran states that he is unable to 
remember names, dates, or unit designations with respect to 
his claimed service in a helicopter medivac unit or friends 
allegedly wounded or killed in Vietnam.  Thus, the veteran's 
assertions that he had to shoot a Vietnamese woman who was 
trying to kill another serviceman, that he was chased by 
white servicemen while in Vietnam, or that he saw bodies 
lined up the length of a football field, are anecdotal in 
nature and cannot be verified.  Further, the veteran has 
provided no reasonable explanation, other than Air Force 
"racism", as to why an Environmental Systems Technician 
sent on TDY to an aviation combat support group in a war zone 
would be diverted from his duties in order to fly as a 
crewman on a medivac helicopter.  To that point, the service 
medical records do not reflect that the veteran received air 
crew training, or that he was awarded the Air Crewman Badge.  
Further, there is no credible evidence that the veteran was 
involved in long range reconnaissance in Thailand, Cambodia 
or Guam, as asserted.  

The USASCRUR was unable to document the helicopter incident 
asserted by the veteran without identification of the unit 
designation of the helicopter.  Thus, the veteran's claims 
that his plane was shot down in Vietnam; that his helicopter 
was hit near the tail section and had to make a near crash 
landing in March [1970]; that he was "shot down out of a 
helicopter"; and that he was in a helicopter crash and had 
to dive into the water and swim to safety cannot be verified.  

In addition, an April 1998 letter from the USASCRUR indicated 
that the agency was unable to confirm that the 313th Combat 
Support Group was stationed at Tuy Hoa Air Base from January 
through March 1970, and a unit history of the 31st Tactical 
Fighter Wing, stationed at Tuy Hoa Air Base from January 
through March 1970, with additional data through May 1970, 
cited a single mortar attack in the base on May 8, 1970, 
after the veteran had left Vietnam.  Additional identifying 
information from the USASCRUR stated that the enclosed 
extracts from Air Base Defense in the Republic of Vietnam 
1961-1973, indicated that there were no major attacks on Tuy 
Hoa Air Base during the veteran's TDY assignment in Vietnam, 
and that the enclosed historical report from the 31st 
Tactical Fighter Wing, stationed at Tuy Hoa Air Base for the 
January-March 1970 period, does not document any enemy attack 
during the period of the veteran's TDY in Vietnam.  

Based upon the foregoing, the Board finds that the veteran's 
assertions that he was constantly under fire; that he engaged 
in firefights on the south end of the base that lasted for 
hours and sometimes all night; and that they counted the 
bodies in the morning and loaded nine Americans who were 
killed in those actions into a truck are not supported by the 
documentary record, but are contradicted by that record.  

Further, the veteran's service medical records do not show 
that he complained of stressors sustained in combat in 
Vietnam, that he had a nervous breakdown in Vietnam and was 
medivaced back to the United States, or that he was seen for 
complaints related to combat stress after returning from 
Vietnam.  Rather, those records reflect that he was initially 
seen in October 1970, seven months after returning from 
Vietnam, for complaints related to perceived racism in the 
Air Force, and was subsequently seen complaining of 
"unfairness" after receiving orders for another Vietnam 
assignment.  Accordingly, the veteran's assertions that he 
had a nervous breakdown after his helicopter was hit near the 
tail section and had to make a near crash landing in March 
[1970]; that he had a nervous breakdown in Vietnam from the 
trauma he experienced and was sent back to the United States, 
that he had a nervous breakdown in the field and refused to 
serve; or that he was given a Medical Discharge after 
schizophrenia was diagnosed in service, are not supported by 
the evidentiary record, but are contradicted by that record.  

The medical record shows that during VA hospitalization in 
March 1996, the veteran stated that he spent three or four 
months in Vietnam repairing aircraft and assigned to guard 
duty.  The Board finds that those assertions as to the 
veteran's duties and activities while on TDY to Vietnam are 
consistent with the evidentiary record.  

The veteran's representative has asserted that the RO failed 
to seek or obtain verification of the veteran's alleged 
stressor sustained while on Guam in 1969 when he witnessed a 
United States officer eject himself out of a M14 fighter 
[sic] as he was taking off and be killed.  However, the Board 
notes that an M14 is a military rifle in use prior to the 
introduction of the M16.  John M. Carland, Stemming The Tide, 
pp. 65, 80, Center of Military History, United States Army 
(2000).  Further, the veteran's service administrative and 
TDY records do not show that the veteran was on Guam in 1969.  
Instead, the veteran's TDY vouchers show that he was [at 
Anderson AFB] on Guam from 7:15 p.m. on January 12, 1970, to 
3:15 p.m. on January 13, 1970, while in transit to Vietnam.  
Thus, it is clear that the veteran's assertions with respect 
to the alleged stressor are inaccurate and cannot be 
verified.

The service medical records disclose that psychiatric 
evaluation on October 23, 1970, yielded a diagnosis of acute 
situational reaction manifested by an intense anger, periodic 
headaches, decrease in appetite, and fear of Caucasians.  The 
precipitating stress was identified as routine military 
duties, mild; and predisposition was shown as character and 
behavior disorder manifested by distrust of others.  It was 
stated that he had no psychiatric illness under the 
provisions of AFM 35-4, and he was recommended for 
administrative separation.  The report of service separation 
examination disclosed no psychiatric abnormalities, and the 
examiner stated that the veteran had no physical or mental 
defects warranting further medical evaluation.  

The first evidence of psychiatric illness in the veteran is 
dated in March 1990, when a diagnosis of dysthymic disorder 
was shown despite the absence of any complaint, treatment, or 
findings of depression or dysthymia on examination.  The 
initial diagnosis of PTSD was shown on VA hospitalization 
from July to August 1994.  The record shows that neither that 
nor subsequent private or VA diagnoses of PTSD in the veteran 
are based upon a verified stressor.  Further, those diagnoses 
are clearly shown to rely extensively or exclusively upon the 
veteran's self-report of symptomatology, and assertions 
regarding a history of combat stressors while in Vietnam and 
on Guam which are unverified and without substantiation in 
the record.  Further, in all instances, such representations 
were made to mental health care professionals or other 
individuals who were involved in psychiatric treatment of the 
veteran or in making determinations as to the nature, extent 
or correct diagnosis of the veteran's disability.  Under the 
circumstances, the Board finds that the misleading statements 
made by the claimant during the course of such treatment and 
evaluations support a conclusion that such were deliberate 
and made for the purpose of creating misperception as to the 
psychic trauma sustained by the claimant while on active 
duty, and the residuals thereof.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the veteran is not a credible 
witness or a reliable historian.  The Board further finds 
that the veteran did not engage in combat with the enemy 
while on active duty.  There is no competent medical evidence 
diagnosing a chronic psychiatric disability during active 
service, or psychosis within any applicable presumptive 
period.  In addition, the veteran does not have a diagnosis 
of PTSD which is based upon a verified stressor, and there is 
no credible evidence that the stressors claimed by the 
veteran actually occurred.  Accordingly, service connection 
for an acquired psychiatric disability, including PTSD, is 
denied.

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disability, 
including PTSD, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

